United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, WOODROW WILSON KEEBLE
MEMORIAL HEALTH CARE CENTER,
Sisseton, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1220
Issued: September 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 7, 2015 appellant filed a timely appeal from a December 17, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease due to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2014 appellant, then a 63-year-old radiology supervisor, filed an
occupational disease claim (Form CA-2) alleging that on January 30, 2014 he first became aware
of his bad chest pain, dizziness, stomach problems, and loss of sleep. He alleged that on
March 3, 2014 he first realized that his conditions were due to very high stress at work.
Appellant stopped work on March 10, 2014.
In a March 5, 2014 narrative statement, appellant stated that he began to experience chest
pain on about January 30, 2014 and that his condition increased daily by mid-February 2014
during his regular work hours. He contended that, during his first week of March 14, 2014, as a
supervisor, a clinic administrator instructed him to suspend an employee. She also reminded
appellant on several occasions about his probation status as a career conditional employee.
Appellant contended that he was expected to meet reportable deadlines and to learn a difficult
budget and contract policy. At that time, he noticed a link between his job stress and episodes of
chest pain, dizziness, shortness of breath, weakness in his knees, indigestion, vomiting,
headache, shaking, and, high blood pressure. Appellant also contended that the radiology
department had been without a supervisor for two years and that as such, it had low employee
morale and was a “mess.” For these reasons, he alleged that he experienced an extremely high
level of stress as a supervisor in the radiology department.
In discharge summary instructions dated March 7, 2014 from Sanford Health, Dr. Rawa
Sarji, Board-certified in internal medicine and cardiovascular disease, indicated that appellant
was admitted to the hospital on that same day for evaluation and released on March 8, 2014. She
advised that he could resume his home diet and normal activity as tolerated and provided a
discharge medication list.
By letter dated March 18, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit factual and medical evidence
to establish his claim. OWCP also requested that the employing establishment respond to
appellant’s allegations and submit medical evidence, if he had been treated at its medical facility.
Hospital records from Coteau des Prairies Hospital and Clinic included a report and an
emergency note dated March 7, 2014 from Dr. Judy C. Beumer, a Board-certified family
practitioner, who provided appellant’s history which included, among other things, episodes of
angina that began in January 2014. She attributed his symptoms to work-related stress.
Dr. Beumer reported examination findings and diagnosed, among other things, anxiety, stress,
hypertension, elevated troponin-nonstemi, high cholesterol, family history of heart problems, and
remote smoking history.
In reports dated March 7, 2014, Dr. Sarah Malik, an internist, and Dr. Sarji provided
appellant’s history which included experiencing chest pain during the third week of
January 2014 he experienced chest pain while working as a supervisor at the employing
establishment and his medical, social, and family background. Appellant told the physicians that
in late February 2014 that he had a high level of stress at work and felt overwhelmed.
Examination findings were noted. Appellant was assessed as presenting with chest pain that had
been going on for the last two months, left-sided substernal radiating to the left armpit with jaw

2

tightness, diaphoresis, and nausea precipitated by exertion and relieved with rest. He had no
prior history of coronary artery disease (CAD) or cardiac workup and no aspirin use at home.
Appellant had a family history of CAD, as his father died at 47 years old due to myocardial
infarction. Dr. Sarji advised that his cardiac risk factors included his age, hypertension,
hyperlipidemia, family history of heart disease, and obesity. Appellant’s TIMI score was 3 for
CAD risk factors. He had severe anginal episodes, positive cardiac markers that included a 13
percent risk during 14 days of his hospital stay, and acute coronary syndromes that required
urgent revascularization. Appellant’s first troponin was elevated at 0.14. An electrocardiogram
(EKG) did not reveal any ischemic changes.
In another report dated March 7, 2014, Dr. Sarji noted that she personally interviewed
and examined appellant. She agreed with Dr. Malik’s note. Dr. Sarji advised that appellant had
experienced progressively worsening chest pain over the prior one to two months. Appellant
was under a lot of stress at work. An EKG was unremarkable, but troponin was positive at 0.24.
In a March 8, 2014 discharge summary report, Dr. Malik noted appellant’s medical
treatment and provided examination findings along with laboratory and diagnostic test results.
Appellant’s primary discharge diagnosis was non-ST segment elevation myocardial infarction
(NSTEMI) and status post drug-eluting stents (DES) in right coronary artery (RCA).
In a March 8, 2014 discharge summaries report, Dr. Sarji noted that she had personally
interviewed and examined appellant. She reviewed and agreed with Dr. Malik’s note.
Appellant’s discharge summary was NSTEMI, CAD status post percutaneous coronary
intervention (PCI) of the proximal RCA with a 3.0 x 30 millimeters (mm) resolute DES, and
acute on chronic kidney disease.
In a March 7, 2014 progress note, Dr. Thomas A. Haldis, an internist with a subspecialty
in cardiovascular disease, performed a left heart catheterization, stent to RCA with a 3.0 x 30
mm resolute DES to treat appellant’s NSTEMI. Appellant’s postoperative condition was stable.
In an after visit summary and work status report dated March 20, 2014,
Dr. Pushpanjalie D. Wijeratne, a Board-certified family practitioner, provided examination
findings and diagnosed essential hypertension, hyperlipidemia (high blood fats), CAD with the
presence of a stent, angina pectoris (chest pain), and anxiety disorder. Appellant was placed off
work through April, 19, 2014. Dr. Wijeratne noted that extended time off for more than one
month would be decided by the cardiology department after its evaluation of appellant.
In a March 31, 2014 letter, the employing establishment disagreed with appellant’s
statements and allegations. On March 7, 2014 appellant informed his supervisor about his chest
pains due to stress. His supervisor advised him to immediately go to the emergency department
for evaluation, but he refused to do so. Instead, appellant returned to his office. Several hours
later he left the facility without telling his supervisor. Prior to March 7, 2014, appellant never
reported any stress or health-related concerns that he was having with his supervisor. The
employing establishment stated that there were no aspects of his job perceived as stressful. The
only established deadlines were for submitting monthly reports to the clinical director.
Appellant’s only intense assignment was to address a disciplinary/adverse action handled by a
prior supervisor. The employing establishment stated that he was allowed reasonable time to

3

address this issue. Appellant did not request any accommodations and no stress or other healthrelated issues were discussed. He did not request an extension of deadlines. Upon appellant’s
hiring, the radiology department was fully staffed and he was not required to cover any evening
or weekend duties. He was temporarily relieved of his radiology duties until the stated
disciplinary/adverse action was resolved. After resolving this issue, appellant refused to follow
through with learning departmental procedures and, thus, was unable to assist with radiology
duties. The employing establishment stated that his performance did not meet the expectations
required of a supervisor and that he was also advised about his conduct issues. As a radiologist,
appellant was required to spend at least 50 percent of his time performing radiology duties.
However, he failed to perform the required duties and refused to learn processes to accomplish
his tasks. Appellant was counseled by his supervisor on multiple occasions.
The employing establishment submitted a description of appellant’s supervisory
diagnostic radiologic technologist position.
In an April 25, 2014 decision, OWCP denied appellant’s claim. It found that he had
established compensable factors of employment, that he was expected to meet report deadlines
and he had to learn a very difficult budget and contract policy. However, the medical evidence
of record was insufficient to establish that appellant had a medical condition caused by the
accepted employment factors.
On May 19, 2014 appellant requested a review of the written record by an OWCP hearing
representative.
In a report dated May 6, 2014, Dr. Bahram Khadivi, an internist with a subspecialty in
cardiovascular disease, provided appellant’s history and complaints of mild dyspnea on a
treadmill and slight chest pain like he experienced on March 20, 2014 with NSTEMI.
Examination findings were noted and appellant was assessed as having CAD with the presence
of a stent, hyperlipidemia (high blood fats), essential hypertension, dyspnea, and chest pain.
In a November 6, 2014 letter, the employing establishment stated that appellant had no
intentions of returning to his position as he moved to San Diego, California. He resigned from
his position, effective May 14, 2014.
By decision dated December 17, 2014, an OWCP hearing representative affirmed the
April 25, 2014 decision. She found that appellant had failed to submit rationalized medical
evidence to establish that his diagnosed conditions were due to the accepted employment factors.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.2 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to an
emotional condition; (2) medical evidence establishing an emotional or psychiatric disorder;
2

Pamela R. Rice, 38 ECAB 838 (1987).

4

and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to the emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA6 However,
the Board has held that where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.7 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

5

Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 The opinion of the
physician must be based on a complete factual and medical background of the claimant12 and
must be one of reasonable medical certainty13 explaining the nature of the relationship between
the diagnosed condition and the specific employment factors identified by the claimant.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an
occupational disease causally related to factors of his federal employment.
OWCP accepted as compensable factors of employment that appellant was expected to
meet report deadlines and to learn a very difficult budget and contract policy. The Board has
held that emotional reactions to situations in which an employee is trying to meet his or her
position requirements are compensable.15 Further, the employing establishment confirmed that
appellant did in fact have set deadlines for submitting monthly reports to the clinical director.
Consequently, appellant has established as compensable factors of employment an expectation to
meet report deadlines and to learn a very difficult budget and contract policy during the
performance of his regularly assigned work duties.
Appellant generally asserted that he worked in a stressful environment due to the fact that
the radiology department was “a mess” and had low morale because it was without a supervisor
for nearly two years. This allegation is insufficient to substantiate any work factor as factual. In
order to establish his claim, appellant must submit factual evidence identifying specific
employment factors or incidents as having caused or contributed to his condition.16 His
allegation is nonspecific and there are no statements by any coworkers to substantiate his
stressful work environment. Thus, the Board finds that appellant has not established an
additional compensable employment factor with regard to this allegation.
Appellant’s remaining allegations, that a clinic administrator instructed him to suspend an
employee and harassed him on several occasions about being on probation as a career condition
employee, pertain to administrative actions. As stated, an administrative or personnel matter will
be considered to be an employment factor only where the evidence discloses error or abuse on
the part of the employing establishment.17 The method, by which managers perform their
supervisory duties generally fall outside the coverage of FECA absent evidence of error or
11

John J. Montoya, 54 ECAB 306 (2003).

12

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

13

Supra note 11.

14

Judy C. Rogers, 54 ECAB 693 (2003).

15

Trudy A. Scott, 52 ECAB 309 (2001).

16

Leslie C. Moore, 52 ECAB 132 (2000).

17

See supra notes 6 and 7.

6

abuse.18 The Board finds that appellant’s allegations regarding the assignment of work19 and his
employment status pertain to administrative functions. The Board also finds that the employing
establishment’s counseling sessions also pertain to administrative functions.20 Appellant has not
submitted evidence showing that the employing establishment committed error or abuse with
regard to these matters. While the employing establishment stated that his only intense
assignment was to address the disciplinary/adverse action against an employee that was handled
by a prior supervisor, it provided him with a reasonable amount of time to handle this situation.
Regarding appellant’s work performance, the employing establishment explained that he
failed to spend at least 50 percent of his time performing radiology duties, as required. It stated
that he was not required to cover any evening or weekend duties as his department was fully
staffed. The employing establishment further stated that appellant refused to learn the processes
necessary to accomplish his tasks. It related that he was counseled on multiple times by his
supervisor for refusing to assist his staff and to participate in monthly staff meetings, taking
extended lunch breaks, and leaving his tour of duty early. The employing establishment’s
statements establish that it did not act unreasonably or err in handling the above-stated
administrative matters. The Board finds therefore that appellant has not established an additional
compensable employment factor with regard to these allegations.
The Board finds that the medical evidence of record must be analyzed to address the two
compensable factors of employment, namely that he was expected to meet reportable deadlines
and that he had to learn a very difficult budget and contract policy.21
Dr. Beumer’s March 7, 2014 reports found that appellant had, among other things,
anxiety, stress, hypertension, elevated troponin-nonstemi, and high cholesterol based on
examination findings and laboratory test results. Appellant told Dr. Beumer that his symptoms
were attributable to work-related stress. His belief that his stress condition was caused or
aggravated by an employment factor is insufficient to establish causal relationship.22
Dr. Beumer did not offer her own opinion regarding the cause of appellant’s diagnosed
conditions. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.23 Therefore, the Board finds that
Dr. Beumer’s reports are insufficient to meet appellant’s burden of proof.
The remaining reports and progress notes from Drs. Sarji, Malik, Haldis, Wijeratne, and
Khadivi, and the laboratory reports are similarly insufficient to establish causal relationship.
These reports provided diagnoses based on their examinations and addressed appellant’s medical
treatment and work capacity, but none of the physicians provided an opinion addressing whether
18

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993).

19

C.E., Docket No. 13-1860 (issued January 17, 2014).

20

Andrew Wolfgang-Masters, 56 ECAB 411 (2005).

21

See Robert Breeden, 57 ECAB 622 (2006).

22

See Gary J. Watling, supra note 12.

23

See K.W., 59 ECAB 271 (2007).

7

his diagnosed conditions, medical treatment, and disability for work were caused by the accepted
compensable employment factors.24 While Dr. Sarji, in her March 7, 2014 report, noted his
worsening chest pain and stated that he was under a lot of stress at work, he did not specifically
opine whether his chest condition was causally related to the established employment factors.
The Board finds that the reports from Drs. Sarji, Malik, Haldis, Wijeratne, and Khadivi, and the
laboratory reports are insufficient to establish appellant’s claim.
The Board therefore finds that appellant has not submitted sufficient medical evidence to
establish an occupational disease causally related to the compensable work factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an
occupational disease casually related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
24

Id.

8

